Willson, Judge.
“All prisoners shall be bailable by sufficient sureties, unless for capital offenses when the proof is evident.” (Bill of Rights, sec. 11.) This secures the right of bail to all persons accused of crime, except in cases where the *472facts show with reasonable certainty that the accused is guilty of a capital crime. (McCoy v. The State, 25 Texas, 33.) If the evidence, whether direct or circumstantial, is clear and strong, leading a well guarded and dispassionate judgment to the conclusion that the offense has been committed; that the accused is the guilty agent; and that he would probably be punished capitally if the law. is administered, bail is not a matter of right. (Ex parte Cook, 2 Texas Ct. App., 388; Ex parte Foster, 5 Texas Ct. App., 625.)
Opinion delivered March 1, 1884.
In this case, after a very close examination of the evidence, we are of the opinion that the applicants are entitled to bail. We do not regard the proof as evident, within the meaning of the provision of the Bill of Bights above quoted. It would not be proper for us to comment upon the evidence, and show wherein, in our judgment, it is insufficient to warrant the denial of bail.
We are again placed under the necessity of fixing the amount of bail without the aid of any proof whatever as to the pecuniary circumstances of the applicants. We have several times called attention to the impropriety and disadvantage of a failure to make such proof, and incorporate the same in the record. It is impossible for this court, in the absence of such proof, to intelligently and justly fix the amount of bail. In doing so we are, to a great extent, engaging in guess work.
In this case, our only guide for determining the amount of bail is the nature of the offense and the circumstances under which it was committed, having in view the constitutional provision that excessive bail should not be required. With the lights before us, we fix the amount of bail at the sum of five thousand dollars, for each of the applicants. If the applicants are men of means, this bail is by no means excessive. If they are poor men, it may be excessive, but, if so, applicants have no cause to complain, because they have failed to present to this court any proof as to their pecuniary condition.
It is ordered that the judgment of the judge denying the applicants bail be reversed, and that the said applicants are each entitled to bail, and that the amount of such bail is fixed at five thousand dollars for each of said applicants, and that, upon giving bail in said amounts, in accordance with the law in such cases made and provided, said applicants be discharged from custody.

Ordered accordingly.